Citation Nr: 1021273	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne, claimed 
as due to herbicide (Agent Orange) exposure.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967, 
as well as additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and July 2006 Regional 
Office (RO) in Decatur, Georgia rating decisions, which 
denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in April 2010.  A transcript of that proceeding has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD and chloracne.  After a thorough review of the Veteran's 
claims file, the Board has determined that additional 
development is necessary prior to the adjudication of these 
claims.

PTSD

Service connection for PTSD, requires medical evidence 
diagnosing the disorder in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See 
generally, Cohen, 10 Vet. App. at 138; 38 C.F.R. § 4.125 
(2009).

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
during his service in Vietnam from November 1965 to November 
1966 he: experienced constant bombings day and night; 
witnessed the immediate after-effects of the bombing of the 
Metropol Hotel in Saigon; visited a field hospital in Long 
Bin in 1966 where he saw injured service members; witnessed a 
firefight about 1000 meters beyond his base's perimeter in 
Phu Lam; was unable to contact his friend stationed at the 
Tan Son Nhut Airbase following a Viet Cong attack; and felt 
nervous being around Vietnamese because he did not know 
whether they were allies or enemies.     

Since service, the Veteran has been diagnosed with PTSD, from 
approximately March 2003 although the Board notes that a 
diagnosis of PTSD was not made during the March 2004 VA 
examination.  Subsequently, the Veteran has been diagnosed 
with and treated for PTSD on an ongoing basis.  The diagnoses 
of PTSD appear to have been based on his experiences in 
Vietnam, although the Board notes that the specific stressors 
have not been discussed by the diagnosing professionals.   

In the absence of objective evidence the Veteran engaged in 
combat with the enemy or where the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The RO appears not to have attempted to verify any of the 
Veteran's claimed stressors on the basis that his claims were 
not specific enough in time and/or location to verify.  
However, the Board notes that during the April 2010 Board 
hearing the Veteran reported that in November 1965 he 
witnessed the immediate aftermath of the bombing of the 
Metropol Hotel in Saigon, where he saw dead and wounded 
persons and blood on the streets.  The Veteran also appeared 
to suggest that he was involved in the clean-up of the 
building site thereafter.

Although it is possible that the Veteran's presence near the 
bombing at Metropol may be impossible to verify, given the 
Veteran's diagnosis of PTSD and the detail provided by the 
Veteran, the Board finds that at least an attempt should be 
made at verification.  Specifically, in order to properly 
assess the Veteran's claim for PTSD the RO should attempt to 
verify the Veteran's involvement in the November or December 
1965 bombing of the Metropol Hotel in Saigon, as well as all 
other claimed stressors for which the Veteran provides 
sufficient detail.

Chloracne

The Veteran also is seeking entitlement to service connection 
for a skin disorder, specifically chloracne.  He essentially 
contends that his skin disorder developed as a result of 
exposure to herbicides in Vietnam.  He also contends that his 
skin disorder first manifested while he was still on active 
duty and that he received treatment for the disorder shortly 
after service.

The duty to assist required under the VCAA includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  In McLendon v. 
Nicholson, the Court held that the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 
 
In this case, the Veteran's service treatment records 
indicate a rash on the back and side in October 1966 that 
resolved with treatment.  The Veteran's service treatment 
records are otherwise absent for any complaints, treatment, 
or diagnosis of a skin disorder, to include at separation.

As noted, after service the Veteran claims to have sought 
treatment for skin problems in the 1960s; however, these 
records are unavailable due to a flood that destroyed any 
records from that time.  In April 1974, the Veteran reported 
a rash on his hips, thighs, back, and underarms.  In August 
2005, during a VA examination, the Veteran was noted to have 
a rash over his right scapula that the Veteran contended was 
chronic in nature.  In May 2006, the Veteran's private 
treating professional found that a dermatophyte organism from 
the Veteran's right shoulder had histologic features 
"consistent with, but not fully diagnostic of, chloracne" 
and that clinical correlation would be required to 
distinguish between chloracne and acne vulgaris.  An October 
2006 letter from a private treating professional noted the 
Veteran's Vietnam service and consequent Agent Orange 
exposure, but found potentially conflicting medical evidence 
regarding onset of the Veteran's skin disorder, specifically 
whether onset was within one year of Agent Orange exposure in 
Vietnam.  

The Board notes that since the final supplemental statement 
of the case (SSOC) the Veteran submitted additional evidence 
without a waiver of initial consideration by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2009).  
The above notwithstanding and in light of the remand of this 
issue for AOJ consideration, the Board observes that the 
additional evidence includes a confirmed diagnosis of 
chloracne.

In addition, the Board recognizes that there are instances in 
which lay testimony of continuity of symptomatology can serve 
to establish an association between service and the claimed 
disability for the purpose of satisfying the criteria of 
McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
In light of the current diagnosis of chloracne and the 
Veteran's statements regarding the relationship between his 
current skin disorder and that experienced during service, 
the Board finds that a VA examination is warranted to clarify 
the nature and etiology of the claimed disability. 
 
The RO should also take this opportunity to obtain the 
relevant records of any and all recent VA medical treatment, 
from August 2007 to the present.

Hemorrhoids

Finally, the Board notes that the Veteran also submitted a 
September 2008 notice of disagreement (NOD) with a January 
2008 rating decision that granted service connection for 
hemorrhoids and assigned a noncompensable rating.  In a 
subsequent December 2008 rating decision, the RO granted the 
Veteran a 10 percent rating for his hemorrhoid disability.  
Because the Veteran filed a timely NOD under 38 U.S.C.A. § 
7105 as to the initial rating assigned for hemorrhoids, 
appellate review was properly initiated, and the RO was then 
obligated to furnish him a SOC.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 19.26 (2009); see Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from all applicable VA medical facilities 
for treatment received from August 2007 to 
the present.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA skin 
examination.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that 
it has been reviewed.  After reviewing the 
file and conducting a thorough physical 
examination and interview of the Veteran, 
as well as any diagnostic studies deemed 
necessary, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the Veteran has 
chloracne or any other skin disorder, and, 
if so, the most likely time of onset of 
any diagnosed skin disorder.  The examiner 
should also offer an opinion as to whether 
it is at least as likely as not that any 
diagnosed skin disorder was caused or 
aggravated by his military service, to 
include exposure to herbicides (Agent 
Orange). 
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  With respect to the Veteran's claim 
for service connection for PTSD, obtain 
additional information from the Veteran 
concerning the specific circumstances of 
the alleged in-service stressors occurring 
during service, as discussed above.

4.  Regardless of whether the Veteran 
responds, prepare a letter asking the 
United States Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might verify 
the Veteran's report that he was present 
in the immediate aftermath of the bombing 
of the Metropol Hotel in Saigon in 
November or December 1965.  To that end, 
provide the JSRRC with all appropriate 
information provided by the Veteran 
concerning the circumstances surrounding 
this incident to facilitate verification.  
If sufficient information is provided by 
the Veteran regarding other claimed 
stressors, an appropriate request should 
be made of JSRRC to verify those as well.

5.  Once a response has been received from 
the JSRRC, determine whether credible 
supporting evidence that the Veteran was 
present for the claimed stressor events 
during service has been received.

6.  If and only if credible supporting 
evidence is obtained for the claimed in-
service stressor, schedule the Veteran for 
a VA psychiatric examination for the 
claimed condition of posttraumatic stress 
disorder (PTSD) to ascertain whether the 
Veteran currently has PTSD related to any 
in-service stressor.  The examiner must be 
provided the claims file, including a copy 
of this REMAND, and should indicate that a 
complete review has been made. 
 
Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the Veteran meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD (i.e., 
were the verified in-service stressors 
sufficient to produce PTSD), and, if so, 
is there a link between the current 
symptoms and the in-service stressor(s). 
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

7.  Issue a statement of the case (SOC) to 
the Veteran and his representative 
addressing the issue of entitlement to a 
higher rating for hemorrhoids.  The RO 
should return this issue to the Board only 
if the Veteran timely files a substantive 
appeal.

8.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
claims.  If one or both of the benefits 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

